PER CURIAM.
This cause is before us upon a petition for a writ of habeas corpus. Petitioner alleges ineffective assistance of counsel and that he was not allowed to withdraw a coerced guilty plea.
Fla.R.Crim.P. 3.850 provides a means of relief whereby such issues may be addressed. Petitioner’s failure to assert exhaustion of this remedy precludes habeas relief. Henderson v. State, 184 So.2d 646 (Fla.1966); Zuniga v. State, 184 So.2d 659 (Fla. 1st DCA 1966), cert. denied, 189 So.2d 635 (Fla.1966), cert denied, 385 U.S. 962, 87 S.Ct. 404, 17 L.Ed.2d 307 (1966); Fla.R.Crim.P. 3.850.
Accordingly, said petition is denied.
MILLS, C. J., and LARRY G. SMITH and WENTWORTH, JJ., concur.